OPINION — AG — 74 Ohio St. 1976 Supp., 803 [74-803] IS APPLICABLE TO THE WILDLIFE CONSERVATION DEPARTMENT IN REGARDS TO STATE PERSONNEL BOARD LEAVE REGULATIONS; 74 Ohio St. 1976 Supp., 828.2 [74-828.2] IS APPLICABLE TO THE WILDLIFE CONSERVATION DEPARTMENT; THE WILDLIFE CONSERVATION COMMISSION IS PROHIBITED BY VIRTUE OF 29 Ohio St. 1976 Supp. 3-305 [29-3-305], FROM EXPENDING, FOR OPERATIONS, FEES COLLECTED FROM THE SALE OF LIFETIME LICENSES, BUT MAY EXPEND THE INTEREST DERIVED FROM THE INVESTMENT OF SUCH FEES FOR OPERATIONS. CITE: ARTICLE V, SECTION 36, OPINION NO. 71-239, 29 Ohio St. 1976 Supp. 3-302 [29-3-302], (JOSEPH J. REINKE)